DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/2/2022, amended claims 1 and 5-15, cancelled claim 2, and new claims 16-20 are acknowledged. Claims 1 and 3-20 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites the indefinite limitation “wherein the reference time is a second time length subsequent to the estimation time”. It is unclear if the claimed “reference time” refers to a single instant in time, as appears to be the case in other recitations of the “reference time” throughout the claim, or a period/interval of time, as suggested by the limitation “a second time length”. The scope of the claim is indeterminate. 
Claims 3-20 are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 101

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) an abstract idea of estimating position values and learning correct position values. The function of estimating a value is something that can be done in someone’s mind and/or using pen and paper. Estimating the position that an object will be in based on its previous motion is the action of a person analyzing the provided information and making an educated guess in their mind using logic and the information provided. The function of learning how to estimate a correct value based on previously provided examples is a mental function done by someone understanding the training data and examples, and then deducing in their mind a pattern in how to derive a correct answer with the first sets of values, thus allowing them to extrapolate and apply the derived method for answering future problems. This entire function is capable of being performed in the mind.
Dependent claims 3-8 and 11-20 do not incorporate any additional mental processes not mentioned in independent claim 1. 
Dependent claims 9 and 10 provide further details about what form the supervising reference position values and the estimated position values are expressed by specifying that they are expressed in a coordinate space fixed to the user, and oriented so that a lateral direction of the person is parallel to a predetermined direction. However, the function of estimating position values remains a mental process, as the estimation can still be performed in the mind, regardless of which coordinate system is used to represent the data.
This judicial exception is not integrated into a practical application because the only elements mentioned that are not a mental process are a sensor, and outputting the estimated position values. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no improvement in the functioning of the sensor by the execution of the mental processes listed in the claim, and the output of calculated values is a standard function of systems that does not result in any meaningful changes or improvements in function – it is merely insignificant extra-solution activity, such as outputting the result of the claimed algorithm, recited at a high level of generality and/or in a well-understood, routine, and conventional way. Therefore, these limitations fall within the list of examples in which a judicial exception has not been integrated into a practical application as “the additional element does no more than generally link the use of a judicial exception to a particular technological environment of field of use.” 
Dependent claims 3-4 provide further details about the specific sensor and values being used by specifying an acceleration sensor and acceleration values in three difference axis directions. The addition of these limitations does not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application for the same reason the sensor described above does not integrate the judicial exception.
Dependent claims 5-8 provide further details about the location of the sensor. However, the addition of this limitation does not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application for the same reason the sensor described above does not integrate the judicial exception.
Dependent claims 9-10 do not incorporate any additional limitations that are not mental processes.
Dependent claims 11-12 and 19-20 provide further details about the coordinate values used, and further incorporates the function of measuring and converting the coordinates. The details about the coordinate values and the additional functions do not improve the functioning of the sensor nor the system. The limitations still do not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application.
Dependent claim 13 further incorporates the function of determining parameters from a machine learning model and outputting position values. The production of parameters from the machine learning model is a standard function of such models and the output of calculated values is a standard function of systems that does not result in any meaningful changes or improvements in function. The addition of these limitations does not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application for the same reason the sensor described above does not integrate the judicial exception.
Dependent claim 14 provides further details about the machine learning model by specifying a neural network, but this does not affect the system to perform in any way beyond the standard functions of the system. More details are also provided regarding the input and output of data from the motion estimating unit, but those are also standard functions of the system that do not result in any performance beyond that standard of a machine learning model. The addition of these limitations does not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application for the same reason the sensor described above does not integrate the judicial exception.
Dependent claim 15 further incorporates a display of the estimated position values, which does not provide any additional improvement or functionality to the system beyond the use of the individual parts. The addition of this limitation does not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application for the same reason the sensor described above does not integrate the judicial exception.
Dependent claims 16-17 provide further details about the first time length and second time length. The details about the first time length and second time length do not improve the functioning of the sensor nor the system. The limitations still do not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application.
Dependent claim 18 provides further details about calibrating the estimated position values based on a height or a weight of the body. The details about a height or a weight of the body do not improve the functioning of the sensor nor the system. The limitations still do not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application.
With regard to step 2B,  the applicants’ claims do not recite additional elements that provide significantly more than the recited judicial exception.
In regards to independent claim 1, the only elements mentioned that are not a mental process are a sensor, and outputting the estimated position values. The use of a sensor to measure a value varying with a motion of a person is well-understood, routine, and conventional. The output of calculated values from a system is also well-understood, routine, and conventional.
Dependent claim 3-4 provide further details about the specific sensor and values being used by specifying an acceleration sensor and acceleration values in three difference axis directions. The use of an acceleration sensor to measure motion values is well-understood, routine, and conventional. Measuring acceleration values in three different axis directions is also well-understood, routine, and conventional.
Dependent claims 5-8 provide further details about the location of the sensor. Placement of a sensor on various parts of a person’s body, such as trunk, head, a spine, a right shoulder, a left shoulder, and a waist, a right leg, a left leg, a right foot, and a left foot, a right arm, a left arm, a right hand, and a left hand to measure their motion is well-understood, routine, and conventional.
Dependent claims 9-10 do not incorporate any additional limitations that are not mental processes.
Dependent claims 11-12 and 19-20 provide further details about the coordinate values used, and further incorporates the function of measuring and converting the coordinates. Measuring and validating motion data from sensors is well-understood, routine, and conventional. Converting coordinate values for the purpose of analysis is well-understood, routine, and conventional.
Dependent claim 13 further incorporates the function of determining parameters from a machine learning model and outputting position values. It is well understood, routine, and conventional for machine learning models to develop parameters that help learn certain patterns and improve their algorithm accuracy. The use of training data with a machine learning model to tune the model so it outputs the correct result when given test data is well-understood, routine, and conventional.
Dependent claim 14 provides further details about the machine learning model by specifying a neural network, but this does not affect the system to perform in any way beyond the standard functions of the system. The use of a neural network as a machine learning model, and the use of a neural network to take new input data, and process it through its learned patterns to output an estimated answer is well-understood, routine, and conventional.
Dependent claim 15 further incorporates a display of the estimated position values. The use of a display for the results of a calculation is well-understood, routine, and conventional.
Dependent claims 16-17 provide further details about the first time length and second time length and do not meaningfully limit the claim to be more than just the abstract idea.
Dependent claim 18 provides further details about calibrating the estimated position values based on a height or a weight of the body and does not meaningfully limit the claim to be more than just the abstract idea.
Thus, since claims 1 and 3-20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (“Computational Foresight: Forecasting Human Body Motion in Real-time for Reducing Delays in Interactive system”) (cited by Applicant) in view of Schuster (US Publication 2018/0070864 A1) (cited by Applicant) and Suda et al. (“Prediction of Volleyball Trajectory Using Skeletal Motions of Setter Player”, AH2019: Proceedings of the 10th Augmented Human International Conference, March 2019, Article No. 16, pp. 1-8).

Regarding claim 1, Horiuchi discloses a system that estimates a motion of a body (see Figure 1, position of body forecasted (red); Figure 6, estimated motion (red); p. 313, col. 2, ¶2), and measures a value varying with a motion of the body as sensor-measured values in a time series (see Figure 3; p. 314, col. 1, ¶1); and 
a motion estimating unit (see Figure 5, neural network structure) configured to estimate estimated position values (see Figure 1, position of body forecasted (red); Figure 6, estimated motion (red); p. 313, col. 2, ¶2) indicating positions at an estimation time of a plurality of predetermined regions of the body (see Figure 3, 25 body joints) as the motion of the body which is estimated at the estimation time (see p. 313, col. 2, ¶2) using the sensor-measured values which are measured in a time series by the sensor over a first time length up until a reference time (see Figure 6, current body position (green); p. 316, col. 1, ¶2), 
wherein the motion estimating unit is configured to learn in accordance with an algorithm of a machine learning model (see Figure 2, Learning; Figure 5, Neural Network Structure; p. 314, col. 1, ¶3-col. 2, ¶3) such that supervising reference position values of the plurality of predetermined regions of the body are output at a correct answer reference time (see Figure 4, input dataset and correct data; p. 314, col. 1, ¶4) at which a time difference from a learning sensor-measurement time in learning data is the same as a time difference of the estimation time from the reference time (see Figure 2, Actual 3D positions of 25 body joints and center of gravity 0.5 sec later; Figure 4, 0.5 second jump between input dataset and correct data) based on learning sensor-measured values over the first time length before the learning sensor-measurement time (see Figure 2, learning) at which the learning sensor-measured values in the learning data have been measured using the learning sensor-measured values which are measured in a time series by the sensor while the body is performing a predetermined motion and the supervising reference position values which are acquired when the learning sensor-measured values have been measured and indicate the positions of the plurality of predetermined regions of the body as the learning data (see p. 315, col.1, ¶1-2), and to output the estimated position values of the plurality of predetermined regions of the body which are estimated at the estimation time based on the sensor-measured values which are measured in a time series by the sensor over the first time length up until the reference time (see Figure 2, Forecasted 3D positions of 25 body joints and center of gravity).
It is noted Horiuchi does not specifically teach a sensor that is attached to the body or wherein the reference time is a second time length subsequent to the estimation time. However, Schuster teaches a sensor that is attached to the body and measures a value varying with a motion of the body as sensor-measured values in a time series (see [0019] and [0076]). Suda et al. teaches the reference time is a second time length subsequent to the estimation time (see Abstract – “we present a method that predicts the ball trajectory of a volleyball toss 0.3 s before the actual toss by observing the motion of the setter player”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi to include a sensor that is attached to the body, as disclosed in Schuster, because inertial systems are less cumbersome than optical systems and are typically more accurate in motion tracking (see Schuster: [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi to include the reference time is a second time length subsequent to the estimation time, as disclosed in Suda et al., so as the identify important body parts that contribute to a predictive motion and allow people to learn optimal behavior patterns that are difficult to predict (see Suda et al.: Abstract and p. 2, ¶1).
Regarding claim 3, Schuster teaches the sensor is an acceleration sensor and the sensor-measured values are acceleration values (see [0019]-[0020]).
Regarding claim 4, Schuster teaches the sensor-measured values are acceleration values in three different axis directions (see [0020] and [0030]).
Regarding claim 6, Horiuchi teaches the plurality of predetermined regions of the body of the person or the like include the head, the spine, the right shoulder, the left shoulder, and the waist of the body (see Figure 3, recognized 25 body joints; Figure 4, green dots).
Regarding claim 7, Horiuchi teaches the plurality of predetermined regions of the body of the person or the like further include the right leg, the left leg, the right foot, and the left foot of the body (see Figure 3, recognized 25 body joints; Figure 4, green dots).
Regarding claim 8, Horiuchi teaches the plurality of predetermined regions of the body further include the right arm, the left arm, the right hand, and the left hand of the body (see Figure 3, recognized 25 body joints; Figure 4, green dots).
Regarding claim 9, Schuster teaches the supervising reference position values and the estimated position values are expressed by coordinate values in a coordinate space which is fixed to the body (see [0018] and [0020]).
Regarding claim 10, Suda et al. teaches the coordinate space which is fixed to the body is set such that a lateral direction of the body is parallel to a predetermined direction (see Figure 5 and p. 4, col. 2, ¶1-3).
Regarding claim 11, Horiuchi teaches the supervising reference position values are values obtained by measuring supervising measured position values which are coordinate values in a position measurement space indicating the positions of the plurality of predetermined regions of the body (see Figure 3, 25 body joints) while the body is performing a predetermined motion (see p. 315, col. 1, ¶1-2) using a position measuring unit configured to measure the coordinate values of the positions of the plurality of predetermined regions of the body in the position measurement space (see p. 314, col. 1, ¶1). Schuster teaches performing a coordinate converting operation of converting the supervising measured position values from the position measurement space to the coordinate space fixed to the body (see [0018] and [0020]).
Regarding claim 12, Schuster teaches the supervising reference position values of the plurality of predetermined regions of the body are calculated in the coordinate converting operation by selecting the supervising measured position values of a pair of regions with a symmetric positional relationship of the body (see [0013]-[0016]) each time point of the learning data and performing a coordinate converting operation of matching a predetermined direction in the coordinate space fixed to the body (see [0018] and [0020]) with an extending direction of a line connecting the selected supervising measured position values on the supervising measured position values of the plurality of predetermined regions of the body (see [0018] and [0020]).
Regarding claim 13, Horiuchi teaches a machine learning model parameter determining unit configured to determine parameters of a machine learning model in the motion estimating unit such that the motion estimating unit outputs the supervising reference position values of the plurality of predetermined regions of the body at the correct answer reference time in the learning data based on the learning sensor-measured values over the first time length before the learning sensor-measurement times at which the learning sensor-measured values in the learning data are measured, wherein the motion estimating unit is configured to determine the estimated position values using the parameters (see Figure 2, learned parameters; p. 314, col. 1, ¶1-col. 2, ¶2).
Regarding claim 14, Horiuchi teaches the machine learning model is a neural network (see Figure 5, Neural Network Structure), and wherein the motion estimating unit is configured to output the estimated position values of the body at the estimation time when the sensor-measured values measured over the first time length before the reference time or features thereof are received as input data by machine learning of the neural network (see Figure 4, input dataset, correct data).  
Regarding claim 15, Schuster teaches an estimated motion display unit configured to display the estimated position values of the plurality of predetermined regions of the body at the estimation time which are output from the motion estimating unit (see [0024]).
Regarding claims 16 and 17, the combination of Horiuchi and Suda et al. teach the first time length is longer than the second time length or the first time length is shorter than the second time length (both Horiuchi and Suda et al. teach an input data set of 0.33 seconds – see Horiuchi Figure 4 and Suda et al. Figure 5; Suda et al. teaches a second time length of 0.3 sec – see Abstract; Horiuchi teaches a second time length of 0.5 sec – see Figure 4).
Regarding claim 19, Schuster teaches the position measurement space is an installation place of the system, and the coordinate values vary depending on a position and a direction of the body in the position measurement space (see [0018] and [0020])

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., Schuster, and Suda et al., further in view of Bai et al. (“Movelets: A dictionary of movement”) (previously cited).

Regarding claim 5, it is noted none of Horiuchi, Schuster, or Suda specifically teach the sensor is attached to only one region of the body of the person or the like and the sensor-measured values are measured in the region to which the sensor is attached. However, Bai et al. teaches the sensor is attached to only one region of the body of the person or the like and the sensor-measured values are measured in the region to which the sensor is attached (see p. 2, ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi to include the sensor is attached to only one region of the body of the person or the like and the sensor-measured values are measured in the region to which the sensor is attached, as disclosed in Bai et al., because the single accelerometer worn at the hip is unobtrusive and wearable in real time, and the activities provide a useful understanding of physical movement (see Bai et al.: p. 2, ¶4).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., Schuster, and Suda et al., further in view of Protter et al. (US Publication No. 2020/0226357 A1).

Regarding claim 18, it is noted none of Horiuchi, Schuster, or Suda specifically teach the motion estimating unit calibrates the estimated position values based on a height or a weight of the body. However, Protter et al. teaches the motion estimating unit calibrates the estimated position values based on a height or a weight of the body (see [0030] and [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi to include the motion estimating unit calibrates the estimated position values based on a height or a weight of the body, as disclosed in Protter et al., so as to adapt the estimated position values to be unique and different for each user to learn the movements most likely to be performed by the specific user (see Protter et al.: [0030]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., Schuster, and Suda et al., further in view of Tanabiki et al. (US Patent No. 9,355,305 B2).

Regarding claim 20, it is noted none of Horiuchi, Schuster, or Suda specifically teach the supervising measured position values are calculated by selecting the supervising measured position values of a midpoint between the pair of regions. However, Tanabiki et al. teaches the supervising measured position values are calculated by selecting the supervising measured position values of a midpoint between the pair of regions (see Figure 37 and col. 29, lines 32-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi to include the supervising measured position values are calculated by selecting the supervising measured position values of a midpoint between the pair of regions, as disclosed in Tanabiki et al., so as to establish an initial position for the body based on basic skeleton information using a midpoint between right and left shoulder joints (see Tanabiki et al.: col. 29, lines 32-47).

Response to Arguments
Applicant's arguments filed 3/2/2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues the claimed subject matter is not directed to a mental process because estimating estimated position values using sensor-measured values is an objective prediction that cannot be performed in the human mind. The Examiner respectfully disagrees and notes that the present claim language, when interpreted under the broadest reasonable interpretation standard, can be done in someone’s mind and/or using pen and paper. Estimating the position that an object will be in based on its previous motion is the action of a person analyzing the provided information and making an educated guess in their mind using logic and the information provided. The function of learning how to estimate a correct value based on previously provided examples is a mental function done by someone understanding the training data and examples, and then deducing in their mind a pattern in how to derive a correct answer with the first sets of values, thus allowing them to extrapolate and apply the derived method for answering future problems. This entire function is capable of being performed in the mind and/or by a person using pen and paper. The claimed steps of measuring sensor-measured values and outputting the estimated position values are merely insignificant extra-solution activity, such as data-gathering and outputting the result of the claimed algorithm, recited at a high level of generality and/or in a well-understood, routine, and conventional way. Therefore, these limitations fall within the list of examples in which a judicial exception has not been integrated into a practical application as “the additional element does no more than generally link the use of a judicial exception to a particular technological environment of field of use.” 
Applicant argues that the instant claims are integrated into a practical application. However, as mentioned above, the claimed steps of measuring sensor-measured values and outputting the estimated position values are merely insignificant extra-solution activity, such as data-gathering and outputting the result of the claimed algorithm, recited at a high level of generality and/or in a well-understood, routine, and conventional way. Therefore, these limitations fall within the list of examples in which a judicial exception has not been integrated into a practical application as “the additional element does no more than generally link the use of a judicial exception to a particular technological environment of field of use.” The broadest reasonable interpretation of the present claim language is in no way limited to a particular application of the alleged judicial exception and the Examiner respectfully disagrees that a system of estimating estimated position values at an estimation time and outputting the estimated position values meaningfully limits the judicial exception to a particular technological environment. The present claim language is incredibly broad and does not integrate the abstract idea into a practical application – measuring data using a sensor and outputting estimated position values, particularly when recited at such a high level of generality, does not amount to anything more than what is well-understood, routine, and conventional. They represent components and/or activities which would routinely be used in applying the abstract idea.  As such, they do not meaningfully limit the claim, taken as a whole, to a particular application of the abstract idea; rather, the claim would tend to monopolize the abstract idea itself in practice.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791